FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAIME AROLDO REGALADO                            No. 13-73281
MONTEPEQUE,
                                                 Agency No. A072-526-691
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Jaime Aroldo Regalado Montepeque, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen removal proceedings conducted in absentia. Our jurisdiction is governed

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part

and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen as

untimely where Regalado Montepeque does not dispute proper notice of the

hearing, filed his motion to reopen more than 14 years after his final order of

removal, see 8 U.S.C. § 1229a(b)(5)(C), and failed to establish that he acted with

the due diligence required for equitable tolling of the filing deadline, see Avagyan,
646 F.3d at 679.

      We lack jurisdiction to review Regalado Montepeque’s contention regarding

the expiration of his order of removal because he did not exhaust this claim before

the BIA. See 8 U.S.C. § 1252(d)(1); Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir.

2013) (per curiam).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      13-73281